               Case 7:21-mj-01934-UA Document 22 Filed 08/04/21 Page 1 of 1




                                     HODGES WALSH & BURKE, LLP
                                              ATTORNEYS AT LAW
                                         55 CHURCH STREET, SUITE 211
                                        WHITE PLAINS, NEW YORK 10601
                                                       ____
                                                 (914) 385-6000
                                               FAX (914) 385-6060
                                             www.hwb-lawfirm.com

     Michael K. Burke, Esq.
     Direct E-Mail: mburke@hwb-lawfirm.com



                                                                    August 3, 2021


                                                                    VIA ECF
      Honorable Andrew Krause
      United States District Judge
      United States Courthouse
      300 Quarropas St.
      White Plains, New York 10601

      Re: United States v. Richard Leaf 20 MJ 1934


      Dear Judge Krause:

             I am counsel for Richard Leaf in the above referenced case. I am writing to request
      a modification of Mr. Leaf’s bail. He is currently on house arrest/GPS. He has diabetes and
      his primary care physician has expressed a concern about his recent weight gain and lack
      of exercise. and I am requesting that he be permitted to leave his condominium unit each
      day to walk or go to the onsite gym. I have been in contact with his Pre-trial service officer,
      Leo Barrios and he has no objection to this request.

             I have also been in contact with Assistant United States Attorney Jennifer Ong and
      the government consents to this request.

              Thank you for your consideration.

APPLICATION GRANTED.

Dated: August 4, 2021                                              Very truly yours,

                                                                   /S/
                                                                   Michael K. Burke
